Exhibit 10.7A

CHANGE OF CONTROL
SEVERANCE BENEFITS AGREEMENT

     THIS CHANGE OF CONTROL SEVERANCE BENEFITS AGREEMENT (the Agreement”) is
entered into this 2nd day of September, 2003 between Leigh S. Belden
(“Executive”) and Verilink Corporation, a Delaware corporation (the “Company”).
This Agreement is intended to provide Executive with the compensation and
benefits described herein upon the occurrence of specific events.

     Certain capitalized terms used in this Agreement are defined in Article VI.

     The Company and Executive hereby agree as follows:

ARTICLE I.
EMPLOYMENT BY THE COMPANY

     1.1 Executive is currently employed as an executive of the Company.

     1.2 The Company and Executive wish to set forth the compensation and
benefits which Executive shall be entitled to receive in the event that there is
a Change of Control and Executive’s employment with the Company terminates
following a Change of Control under the circumstances described in Article II of
this Agreement.

     1.3 The duties and obligations of the Company to Executive under this
Agreement shall be in consideration for Executive’s past services to the
Company, Executive’s continued employment with the Company and Executive’s
execution of the general waiver and release contemplated by Section 3.2.

     1.4 This Agreement shall supersede any previous Change of Control Severance
Benefits Agreement between Executive and the Company. In the event of a Covered
Termination (as defined below), Executive shall be entitled to the benefits
hereunder in lieu of the benefits set forth in the employment agreement between
Executive and the Company dated as of January 8, 2002, and such employment
agreement shall, upon a Covered Termination, be superseded hereby and of no
further effect. Notwithstanding the foregoing, nothing herein shall affect or
modify the Company’s obligations to maintain the insurance specified in Item 4
of the retirement agreement between Executive and the Company dated as of April
9, 1999, and referred to in item 10 of the January 8, 2002 employment agreement.
Except to the extent otherwise expressly set forth in the preceding sentence,
this Agreement, including the Release contemplated by Section 3.2 hereof,
constitutes the entire agreement between Executive and the Company and it is the
complete, final, and exclusive embodiment of their agreement with regard to the
obligations of the Company to Executive following an event that would constitute
a Covered Termination. It is entered into without reliance on any promise or
representation other than those expressly contained herein. This Agreement shall
not supersede or affect any other

--------------------------------------------------------------------------------

agreements relating to Executive’s employment or severance, except in the event
of a Covered Termination.

ARTICLE II
CHANGE OF CONTROL SEVERANCE BENEFITS

     2.1 ENTITLEMENT TO CHANGE OF CONTROL SEVERANCE BENEFITS. If Executive’s
employment terminates due to an Involuntary Termination or a Voluntary
Termination for Good Reason within twelve (12) months following a Change of
Control, the termination of employment will be a Covered Termination and the
Company shall pay Executive the compensation and benefits described in this
Article II. If Executive’s employment terminates, but not due to an Involuntary
Termination or a Voluntary Termination for Good Reason within twelve (12) months
following a Change of Control, then the termination of employment will not be a
Covered Termination and Executive will not be entitled to receive any payments
or benefits under this Article II. Payment of any benefits described in this
Article II shall be subject to the restrictions and limitations set forth in
Article III.

     2.2 LUMP SUM SEVERANCE PAYMENT. Within thirty (30) days following a Covered
Termination, and subject to Section 3.2 hereof and to any applicable withholding
of federal, state or local taxes, Executive shall receive a lump sum payment
(the “Lump Sum Payment”) equal to One Hundred Percent (100%) of the sum of (a)
2.99 times Annual Base Pay plus (b) Annual Bonus. In the event that Executive is
indebted to the Company at the time that the Lump Sum Payment is payable, the
Lump Sum Payment shall first be applied to repay such indebtedness before any
remainder of the Lump Sum Payment is paid to Executive.

     2.3 STOCK OPTIONS. The treatment of stock options upon a Change of Control
is set forth in Section 4.3 hereof.

     2.4 WELFARE BENEFITS. Following a Covered Termination, Executive and his
covered dependents will be eligible to continue their Welfare Benefit coverage
under any Welfare Benefit plan or program maintained by the Company on the same
terms and conditions (including cost to Executive) as in effect immediately
prior to the Covered Termination, for the one (1) year following the Covered
Termination.

     With respect to any Welfare Benefits provided through an insurance policy,
the Company’s obligation to provide such Welfare Benefits following a Covered
Termination shall be limited by the terms of such policy; provided that (i) the
Company shall make reasonable efforts to amend such policy to provide the
continued coverage described in this Section 2.4, and (ii) if a policy providing
health benefits is not amended to provide the continued benefits described in
this Section 2.4, the Company shall pay for the cost of comparable replacement
coverage until the end of the one (1) year period following the Covered
Termination.

     The Company shall reimburse Executive for any income tax liability due as a
result of the provision of Welfare Benefits under this Article II (and as a
result of any payments due under this paragraph) in order to put Executive in
the same after-tax position as if no taxable Welfare Benefits had been provided.

2

--------------------------------------------------------------------------------

     This Section 2.4 is not intended to affect, nor does it affect, the rights
of Executive, or Executive’s covered dependents, under any applicable law with
respect to health insurance continuation coverage. However, where necessary the
benefits coverage granted in this section may be provided to Executive by the
Company through payment of COBRA premiums on behalf of the Executive.

     2.5 MITIGATION. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by retirement benefits after the date of the Covered Termination, or
otherwise.

ARTICLE III
LIMITATIONS AND CONDITIONS ON BENEFITS

     3.1 WITHHOLDING OF TAXES. The Company shall withhold appropriate federal,
state or local income and employment taxes from any payments hereunder.

     3.2 EMPLOYEE AGREEMENT AND RELEASE PRIOR TO RECEIPT OF BENEFITS. Upon the
occurrence of a Covered Termination, and prior to the receipt of any benefits
under this Agreement on account of the occurrence of a Covered Termination,
Executive shall, as of the date of a Covered Termination, execute a general
waiver and release in favor of the Company and related persons in the form
prescribed by the Company reflecting then current law and practice (the
“Release”). Such Release shall specifically relate to all of Executive’s rights
and claims in existence at the time of such execution and shall confirm
Executive’s obligations under the Company’s standard form of proprietary
information agreement. It is understood that Executive has twenty-one (21) days
to consider whether to execute such Release, and Executive may revoke such
Release within seven (7) business days after its execution. In the event
Executive does not execute the Release within the twenty-one (21) day period, or
if Executive revokes the Release within the seven (7) business day period, no
benefits shall be payable under this Agreement and this Agreement shall be null
and void.

ARTICLE IV
OTHER RIGHTS AND BENEFITS

     4.1 NONEXCLUSIVITY. Nothing in the Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans or programs approved by the Compensation Committee of the Company
and for which Executive may otherwise qualify, nor shall anything herein limit
or otherwise affect such rights as Executive may have under any stock option or
other agreements with the Company. Except as otherwise expressly provided
herein, amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan or program approved by the Compensation
Committee of the Company at or subsequent to the date of a Covered Termination
shall be payable in accordance with such plan or program.

3

--------------------------------------------------------------------------------

     4.2 PARACHUTE PAYMENTS. Notwithstanding any other provision of this
Agreement or any other agreement between the parties, if the aggregate present
value (determined as of the date of the Change of Control in accordance with the
provisions of Section 280G of the Internal Revenue Code) of both the payments
and benefits to the Executive under this Agreement and all other payments to the
Executive in the nature of compensation which are contingent on a change in
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company (the “Aggregate Payments”)
would result in a “parachute payment,” as defined under Section 280G of the
Internal Revenue Code, then the Aggregate Payments shall not be greater than an
amount equal to 2.99 multiplied by the Executive’s “base amount” for the “base
period,” as those terms are defined under Section 280G of the Internal Revenue
Code; provided, however, that the full amount of the Aggregate Payments shall be
paid if the after-tax amount that would be retained by the Executive (after
taking into account all federal, state and local income taxes payable by the
Executive and the amount of any excise taxes payable by the Executive under
Section 4999 of the Internal Revenue Code) if he were to receive the full amount
would have a greater value than the after-tax amount (after taking into account
all federal, state and local income taxes payable by the Executive) the
Executive would receive if the Aggregate Payments were reduced to the largest
amount as would result in no portion of the Aggregate Payments so paid being
subject to any excise tax under Section 4999 of the Internal Revenue Code. In
the event the Aggregate Payments are required to be reduced pursuant to this
Section 4.2, the Executive shall be entitled to determine which portions of the
Aggregate Payments are to be reduced so that the Aggregate Payments satisfy the
2.99 limit described in the immediately preceding sentence.

     4.3 STOCK OPTIONS. With respect to options held by the Executive as of the
date hereof to acquire securities of the Company, the Company shall take all
actions necessary: (i) upon a Change of Control, to fully vest all options held
by the Executive not otherwise fully vested, and to eliminate, waive, or
relinquish the Company’s repurchase rights, for those stock options subject to a
repurchase right, (ii) to permit Executive to exercise any vested options
following his termination of service to the Company as an employee or consultant
for up to three (3) months (or such longer period as may currently apply), and
(iii) to permit Executive to exercise the options for at least the twelve (12)
months following a Covered Termination; unless such options are not assumed by
the acquiror or are otherwise terminated in accordance with the plan in
connection with the Change of Control. The Company agrees that option agreements
for options granted to Executive after the date hereof shall provide for vesting
upon a Change of Control and for the exercise period subject to the terms and
conditions set forth in the first sentence of this section. Notwithstanding the
foregoing, the Company shall not amend a stock option agreement or take any
action hereunder to the extent that such amendment or action would result in a
charge to earnings for the Company, would adversely affect Executive’s financial
position or would cause Executive to be subject to liability under Section 16(b)
of the Securities Exchange Act of 1934, as amended.

4

--------------------------------------------------------------------------------

ARTICLE V
NON-ALIENATION OF BENEFITS

     No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to so
subject a benefit hereunder shall be void.

ARTICLE VI
DEFINITIONS

     For purposes of the Agreement, the following terms shall have the meanings
set forth below:

     6.1 “AGREEMENT” means this Change of Control Severance Benefits Agreement.

     6.2 “ANNUAL BASE PAY” means the greater of (a) $330,000, or (b) Executive’s
annual base pay at the rate in effect during the last regularly scheduled
payroll period immediately preceding (i) the Change of Control, or (ii) the
Covered Termination, whichever is greater.

     6.3 “ANNUAL BONUS” means the greater of (a) Annual Base Pay or (b) the cash
or unrestricted equity incentive bonus that the Compensation Committee
determines in its discretion is payable to Executive for the portion of the
fiscal year prior to the Covered Termination; excluding the portion of cash or
unrestricted equity incentive bonus that the Compensation Committee designates
as granted in respect of a previous reduction in salary below $330,000.

     6.4 “CHANGE OF CONTROL” means the consummation of any of the following
transactions:

          (a) a merger or consolidation of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of liquidation or dissolution of the Company;

          (b) the sale, lease, exchange or other transfer or disposition by the
Company of all or substantially all of the Company’s assets;

          (c) any person, other than Leigh S. Belden or Steven C. Taylor or the
Affiliates or Associates of either of them (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) is or becomes the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act), directly or indirectly of 25% or more of the
Company’s outstanding Common Stock;

5

--------------------------------------------------------------------------------

          (d) a change in the composition of the Board of Directors of the
Company within a three (3) year period, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either:

(i)  

are directors of the Company as of the date hereof;


(ii)  

are elected, or nominated for election, to the Board of Directors of the Company
with the affirmative votes of at least a majority of the directors of the
Company who are Incumbent Directors described in (i) above at the time of such
election or nomination; or


(iii)  

are elected, or nominated for election, to the Board of Directors of the Company
with the affirmative votes of at least a majority of the directors of the
Company who are Incumbent Directors described in (ii) or (iii) above at the time
of such election or nomination.


     Notwithstanding the foregoing, “Incumbent Directors” shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.

     6.5 “COMPANY” means Verilink Corporation, a Delaware corporation, and any
successor thereto.

     6.6 “COVERED TERMINATION” means an Involuntary Termination or a Voluntary
Termination for Good Reason within twelve (12) months following a Change of
Control. No other event shall be a Covered Termination for purposes of this
Agreement.

     6.7 “INVOLUNTARY TERMINATION” means Executive’s dismissal or discharge by
the Company (or, if applicable, by the successor entity) for reasons other than
fraud, misappropriation or embezzlement on the part of Executive which resulted
in material loss, damage or injury to the Company. Notwithstanding the
foregoing, Executive shall not be deemed to have been terminated for one of the
foregoing reasons, unless and until there shall have been delivered to Executive
a copy of a resolution, duly adopted by the “Required Vote” (as defined below)
at a meeting of the Board (after reasonable notice to Executive and an
opportunity for the Executive, together with Executive’s counsel, to be heard
before the Board of Directors), finding that in the good faith opinion of the
Board of Directors, Executive was guilty of conduct set forth in the immediately
preceding sentence and specifying the particulars thereof in detail. For
purposes hereof, “Required Vote” means the number of directors indicated below
based on the total number of directors then serving on the Board of Directors:

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Number of Directors then in Office Vote Required

--------------------------------------------------------------------------------

6 or less Majority of Directors then in office

--------------------------------------------------------------------------------

7 5 Directors

--------------------------------------------------------------------------------

8 6 Directors

--------------------------------------------------------------------------------

9 7 Directors

--------------------------------------------------------------------------------

10 or more 3/4 of the Directors then in office

--------------------------------------------------------------------------------

     The termination of an Executive’s employment would not be deemed to be an
“Involuntary Termination” if such termination occurs as a result of the death or
disability of Executive.

     6.8 “VOLUNTARY TERMINATION FOR GOOD REASON” means that the Executive
voluntarily terminates his employment after any of the following are undertaken
without Executive’s express written consent:

          (a) the assignment to Executive of any duties or responsibilities
which result in any diminution or adverse change of Executive’s position, status
or circumstances of employment as in effect immediately prior to a Change of
Control of the Company; a change in Executive’s titles or offices as in effect
immediately prior to a Change of Control of the Company; any removal of
Executive from or any failure to reelect Executive to any of such positions,
except in connection with the termination of his employment for death,
disability, retirement, fraud, misappropriation, embezzlement or any other
voluntary termination of employment by Executive other than Voluntary
Termination for Good Reason;

          (b) a reduction by the Company in Executive’s Annual Base Pay, unless
otherwise affirmatively agreed to by Executive;

          (c) any failure by the Company to continue in effect any benefit plan
or arrangement, including incentive plans or plans to receive securities of the
Company, in which Executive is participating at the time of a Change of Control
of the Company (hereinafter referred to as “Benefit Plans”), or the taking of
any action by the Company which would adversely affect Executive’s participation
in or reduce Executive’s benefits under any Benefit Plans or deprive Executive
of any fringe benefit enjoyed by Executive at the time of a Change of Control of
the Company; provided, however, that Executive may not terminate for Good Reason
following a Change of Control of the Company if the Company thereafter offers a
range of benefit plans and programs which, taken as a whole, are comparable to
the Benefit Plans offered prior to such Change of Control;

          (d) a relocation of Executive, or the Company’s principal executive
offices if Executive’s principal office is at such offices, to a location more
than fifty (50) miles from the location at which Executive performed Executive’s
duties prior to a Change of Control of the Company, or required travel by
Executive on the Company’s business to an extent substantially

7

--------------------------------------------------------------------------------

in excess of Executive’s business travel obligations at the time of a Change of
Control of the Company;

          (e) any breach by the Company of any provision of this Agreement; or

          (f) any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company.

     6.9 “WELFARE BENEFITS” means benefits providing for coverage or payment in
the event of Executive’s death, illness or injury that were provided to
Executive immediately before a Change of Control, whether taxable or non-taxable
and whether funded through insurance or otherwise.

ARTICLE VII
GENERAL PROVISIONS

     7.1 EMPLOYMENT STATUS. This Agreement does not constitute a contract of
employment or impose on Executive any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Executive as an employee,
(ii) to change the status of Executive as an at-will employee, or (iii) to
change the Company’s policies regarding termination of employment.

     7.2 NOTICES. Any notices provided hereunder must be in writing and such
notices or any other written communication shall be deemed effective upon the
earlier of personal delivery (including personal delivery by telex or facsimile)
or the third day after mailing by first class mail, to the Company at its
primary office location and to Executive at his address as listed in the
Company’s payroll records. Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at his address as listed in the Company’s payroll records.

     7.3 SEVERABILITY. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

     7.4 WAIVER. If either party should waive any breach of any provisions of
this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

     7.5 COMPLETE AGREEMENT. [Intentionally omitted; see Section 1.4]

     7.6 AMENDMENT OR TERMINATION OF AGREEMENT. This Agreement may be changed or
terminated only upon the mutual written consent of the Company and Executive.
The written consent of the Company to a change or termination of this Agreement
must be

8

--------------------------------------------------------------------------------

signed by an executive officer of the Company after such change or termination
has been approved by the Compensation Committee of the Company’s Board of
Directors.

     7.7 COUNTERPARTS. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

     7.8 HEADINGS. The headings of the Articles and Sections hereof are inserted
for convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

     7.9 SUCCESSORS AND ASSIGNS. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without written consent of the Company, which consent
shall not be withheld unreasonably.

     7.10 ATTORNEY FEES. If Executive brings any action to enforce his rights
hereunder, Executive shall be entitled to recover his reasonable attorney’s fees
and costs incurred in connection with such action if Executive prevails on the
merits of the substantive issues in dispute in such proceeding.

     7.11 CHOICE OF LAW. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Alabama.

     7.12 NON-PUBLICATION. The parties mutually agree not to disclose publicly
the terms of this Agreement except to the extent that disclosure is mandated by
applicable law.

     7.13 CONSTRUCTION OF PLAN. In the event of a conflict between the text of
the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year written above.

VERILINK CORPORATION, EXECUTIVE: a Delaware corporation   By: /s/ Howard Oringer
By: /s/ Leigh S. Belden Name: Howard Oringer Name: Leigh S. Belden Title:
Chairman of the Board of Directors Title: President and Chief Executive Officer